CARMAX REPORTS THIRD QUARTER EARNINGS Richmond, Va., December 18, 2009 – CarMax, Inc. (NYSE:KMX) today reported results for the third quarter ended November 30, 2009. § Net sales and operating revenues increased 19% to $1.73billion from $1.46billion in the third quarter of last year. § Comparable store used unit sales increased 8% for the quarter. § Total used unit sales rose 9% in the third quarter. § The company reported net income of $74.6million, or $0.33 per diluted share, compared with a net loss of $21.9million, or $0.10 per diluted share, in the third quarter of fiscal 2009. · Results for the third quarter of fiscal 2010 were increased by $0.09 per share for CarMax Auto Finance (CAF) favorable adjustments, including $0.05 per share related to a mark-to-market increase in the fair value of retained subordinated bonds and $0.03 per share related to a reduction in CAF funding costs primarily for loans originated in fiscal 2010. · Results for the third quarter of fiscal 2009 were reduced by $0.11 per share for CAF unfavorable items, including a mark-to-market write down in the fair value of retained subordinated bonds and increases in cumulative net loss assumptions related to loans originated in previous periods. Third Quarter Business Performance Review Sales.“We are pleased to report our second consecutive quarter of comparable store used unit sales growth,” said Tom Folliard, president and chief executive officer.The increase in unit sales resulted from improvements in both customer traffic and sales execution and also reflected the easy comparison with the prior year period.The increase in customer traffic occurred despite the fact that the government’s “cash for clunkers” program is believed to have pulled some potential sales from the third quarter into July and August.While customer traffic was stronger than in the prior year’s quarter, it remained substantially below the level of two years ago. The year-over-year improvement in sales execution occurred despite the tightening of lending standards by our third-party finance providers and CAF over the last few quarters.We estimate that CAF’s tightening continued to adversely affect our comparable store used unit sales growth by several percentage points.In mid-November 2009, we entered into a short-term agreement with Santander Consumer USA where they will purchase a large portion of the loans that CAF would have previously originated prior to the tightening of lending standards.Due to its timing, this new arrangement had minimal impact on third quarter sales.However, we believe this new arrangement will substantially offset the effect of the latest tightening of CAF lending standards, implemented in June 2009. -more- CarMax, Inc.
